     Case 3:18-cv-02036-E Document 46 Filed 03/31/20                 Page 1 of 1 PageID 1523



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

PREMIER ELECTRONICS, LLC,                         §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §          CIVIL ACTION NO. 3:18-cv-2036-E
                                                  §
ADT, LLC,                                         §
                                                  §
               Defendant.                         §

                                              ORDER

        Before the Court is Plaintiff’s Motion for Continuance and to Modify Scheduling Order

(Doc. 31). Plaintiff seeks a six-month extension of the trial date, as well as the reopening of various

deadlines, including the deadline to amend pleadings, conduct discovery, and file dispositive

motions. Plaintiff argues it needs additional time to investigate new conduct by Defendant. The

trial setting has already been continued by the Court until further notice due to the COVID-19

pandemic. Finding that Plaintiff has failed to demonstrate good cause for any further modification

of the scheduling order, the Court DENIES Plaintiff’s motion. See FED. R. CIV. P. 16(b)(4); Unger

v. Taylor, 368 F. App’x 526, 530 (5th Cir. 2010).

        SO ORDERED.

        Signed March 31, 2020.



                                                       ________________________________
                                                       ADA BROWN
                                                       UNITED STATES DISTRICT JUDGE
